Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/27/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 6-7, the applicant asserts that “the cited references fail to teach or suggest the claimed system or method wherein, in a calibration mode, the first control unit is configured to transfer at least one common-mode signal to the second control unit, and wherein a differential signal generated based on the common-mode signal is acquired and used for adjusting the error correction circuit and/or the compensation circuit as recited in independent claims 1, 8, and 10.” Examiner respectively disagrees as further indicated in the office action below, in fig. 3, 6, pages 6 ,7 of FENTON discloses using and improving the process of prior art to implementing the compensation or calibration of the received signals, which the prior art is incorporated to the invention of FENTON. Fig. 3, 6, pages 6 ,7 of FENTON also discloses “system or method wherein, in a calibration mode, the first control unit is configured to transfer at least one common-mode signal to the second control unit, and wherein a differential signal generated based on the common-mode signal is acquired and used for adjusting the error correction circuit and/or the compensation circuit as recited in independent claims 1, 8, and 10” as indicated by the office action below. 
Therefore, the rejection is maintained.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 10, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over FENTON et al. (CA 2273658 herein as FENTON) in view of SEDARAT (US 9912375) and TSATSANIS et al. (US 20050053229).

Regarding claims 1, 10, FENTON teaches a data transfer system (fig. 3), comprising: 
(fig. 3); 
a second control unit (fig. 3); and 
a transfer path between the two control units formed by a two-wire cable and a transformer or capacitive coupling (fig. 3, page 7 lines 26-30, TIP 10 and RING 12 of twisted pair; fig. 3, page 6 lines 29-31, hybrid transformer 14 converts the signal received from the subscriber loop 10 to a differential signal which includes a component corresponding to common mode noise in the received signal) through which a useful signal is transferred as a differential signal between the first control unit and the second control unit (fig. 3, page 7 lines 26-30, differential signal path), 
wherein the first control unit comprises a transceiver (page 1, lines 20-25, page 6 lines 22-26, noise canceller circuit receiving the signal, which implicitly indicating a transmitter for transmitting the signal that would include transceiver) and the second control unit comprises a receiver (fig. 3, “variable gain amplifier 26”, “analog-to-digital converter 42”), 
wherein a measuring circuit is arranged in front of the receiver of the second control unit (fig. 3, “summer 16”, “variable gain amplifier 18”, “digital converter 48”), the measuring circuit is configured to acquire a common-mode component in the useful signal (fig. 3, page 7 lines 33-page 8 line 3; page 8 lines 30-31, common mode noise estimate signal which is derived via a common mode signal path), 
wherein an error correction circuit is provided (fig. 3, summer 24 or “adaptive filter 52”), wherein, depending on the acquired common-mode component, a correction signal is generated (page 7 lines 1-10, summer adding the signal with common mode noise estimate and the corresponding common mode noise component of the differential signal; page 8 lines 30-33, processes the common-mode noise signal from DND 50 such that it is as close as possible to the common mode noise component of the differential signal), wherein a compensation circuit is arranged behind the receiver (fig. 3, “digital adder 46”), and 
wherein the compensation circuit is designed so the useful signal received through the receiver is corrected by the correction signal (page 7 line 33-page 8 line 1 the adder 46 subtracts from the delayed differential signal a common mode noise estimate signal which is derived via a common mode signal path), 
wherein, in a calibration mode (page 7, lines 11-25, the system is for compensate for imbalance or calibration mode), the first control unit is configured to transfer at least one common-mode signal to the second control unit (page 1 line 29-page 2 line 4, extracting a signal representing common mode noise and filtering it using an adaptive wide band filter to provide a radio frequency noise estimate for subtraction from the differential signal obtained from the secondary of the hybrid transformer; fig. 3, page 6 lines 22-31, page 7 lines 26-30, the hybrid transformer and summer receives the common mode signal in the signal implicitly from the transmitter or first control unit), and
wherein a differential signal generated based on the common-mode signal is acquired (page 1 line 29-page 2 line 4, extracting a signal representing common mode noise and filtering it using an adaptive wide band filter to provide a radio frequency noise estimate for subtraction from the differential signal obtained from the secondary of the hybrid transformer; page 6 lines  22-31, the hybrid transformer converts the signal received to differential signal which includes a component corresponding to common mode noise in the received signal) and used for adjusting the error correction circuit and/or the compensation circuit (page 7 lines 1-10).
However, FENTON does not teach wherein a common-mode filter is arranged in front of the receiver or integrated into a chip of the receiver.
But, SEDARAT in a similar or same field of endeavor teaches wherein a common-mode filter is arranged in front of the receiver or integrated into a chip of the receiver (fig. 3, 4, col. 9 lines 40-49, After being output from the hybrid and transformer block 164, the common mode signal on line 195 can be provided to an analog front end (AFE) that is dedicated to the common mode path, including a variable gain amplifier (VGA) and filter 196, and an analog to digital converter (ADC) 197).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SEDARAT in the system of FENTON to implement the filter before or integrated into the chip of the receiver.
The motivation would have been to improve the alien interference cancellation. 
	However, FENTON does not teach acquire common-mode component in the useful signal via the transformer or capacitive coupling. 
	But, TSATSANIS in a similar or same field of endeavor teaches acquire common-mode component in the useful signal via the transformer or capacitive coupling (fig. 17, 18, par. 174, 176, 178, the circuit received the common mode signal pass through the transformer).

The motivation would have been to provide common mode noise signal isolation.

Regarding claims 4, 19, FENTON teaches the data transfer system of claims of claim 1, further comprising the measuring circuit is arranged in front of or in the common-mode filter (fig. 3, page 6 lines 29-31, the feeding of signal to the “summer 16” prior to “variable gain amplifier 18”, “digital converter 48” and the transformer as in TSATSANIS).

Regarding claims 5, 20, FENTON teaches the data transfer system of claim 1, wherein the error correction circuit and/or the compensation circuit designed to compensate for a differential signal error resulting from a common-mode component in the useful signal (page 7 line 33-page 8 line 1, the adder 46 subtracts from the delays differential signal a common mode noise estimate signal which is derived via a common mode signal path comprising the summer 16).

Regarding claims 6, 21, FENTON teaches the data transfer system of claim 5, wherein the differential signal error is specified depending on at least one parameter (fig. 5, page 12 lines 3-15, the differential signal error depends on the “power spectral density mask”).

Regarding claim 22, FENTON teaches the method of claim 20, wherein the first method is designed such that, in a calibration mode, at least one common-mode signal is transferred to the second method (page 1 line 29-page 2 line 4, extracting a signal representing common mode noise and filtering it using an adaptive wide band filter to provide a radio frequency noise estimate for subtraction from the differential signal obtained from the secondary of the hybrid transformer), wherein a differential signal generated based on the common-mode signal is acquired and used for adjusting the error correction circuit and/or the compensation circuit (page 1 line 29-page 2 line 4, extracting a signal representing common mode noise and filtering it using an adaptive wide band filter to provide a radio frequency noise estimate for subtraction from the differential signal obtained from the secondary of the hybrid transformer).


Claims 8, 9, 11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over FENTON et al. (CA 2273658 herein as FENTON) in view of TSATSANIS et al. (US 20050053229).

Regarding claim 8, FENTON teaches a control unit comprising a receiver (fig. 3); first and second control units, wherein at least one of the first and second control units comprises an error correction circuit (fig. 3, “adaptive filter 52”) which is configured to generate a correction signal depending on an acquired common-mode (page 8 lines 30-33, processes the common-mode noise signal from DND 50 such that it is as close as possible to the common mode noise component of the differential signal), a compensation circuit arranged behind the receiver (fig. 3, “digital adder 46”) and ahead of the error correction circuit (fig. 3, page 8 lines 25-29, the control unit 54 monitors the cross-correlation between the output of the digital noise detector 50 and the output of the output adder 46 and tunes the coefficients of the adapter filter 52), wherein the compensation circuit is configured to correct the useful signal received through the receiver based on the correction signal (page 7 line 33-page 8 line 1 the adder 46 subtracts from the delayed differential signal a common mode noise estimate signal which is derived via a common mode signal path),
wherein, in a calibration mode (page 7, lines 11-25, the system is for compensate for imbalance or calibration mode), the first control unit is configured to transfer at least one common-mode signal to the second control unit (page 1 line 29-page 2 line 4, extracting a signal representing common mode noise and filtering it using an adaptive wide band filter to provide a radio frequency noise estimate for subtraction from the differential signal obtained from the secondary of the hybrid transformer; fig. 3, col. 6 lines 22-31, page 7 lines 26-30, the hybrid transformer and summer receives the common mode signal in the signal implicitly from the transmitter or first control unit), and
wherein a differential signal generated based on the common-mode signal is acquired (page 1 line 29-page 2 line 4, extracting a signal representing common mode noise and filtering it using an adaptive wide band filter to provide a radio frequency noise estimate for subtraction from the differential signal obtained from the secondary of the hybrid transformer; page 6 lines  22-31, the hybrid transformer converts the signal received to differential signal which includes a component corresponding to common mode noise in the received signal) and used for adjusting the error correction circuit and/or the compensation circuit (page 7 lines 1-10).
However, FENTON does not teach a common mode filter arranged in front of the receiver or a common-mode filter integrated into a chip of the receiver, and wherein an acquired common-mode component is received via the common mode filter. 
But, TSATSANIS in a similar or same field of endeavor teaches a common mode filter arranged in front of the receiver or a common-mode filter integrated into a chip of the receiver (fig. 17, 18, 19, par. 174, 176, 178, the circuit received the common mode signal pass through the transformer), and wherein an acquired common-mode component is received via the common mode filter (fig. 17, 18, 19, par. 174, 176, 178, the circuit received the common mode signal pass through the transformer).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by TSATSANIS in the system of FENTON to acquire common-mode component in the useful signal via the transformer or capacitive coupling.
The motivation would have been to provide common mode noise signal isolation.

Regarding claim 9, FENTON teaches the control unit of claim 8, wherein the at least one of the first and second control units further comprises a transceiver, wherein, (page 7, lines 11-25, the system is for compensate for imbalance or calibration mode), the control unit is configured to transfer at least one common-mode signal (page 1 line 29-page 2 line 4, extracting a signal representing common mode noise and filtering it using an adaptive wide band filter to provide a radio frequency noise estimate for subtraction from the differential signal obtained from the secondary of the hybrid transformer; fig. 3, col. 6 lines 22-31, page 7 lines 26-30, the hybrid transformer and summer receives the common mode signal in the signal implicitly from the transmitter or first control unit).

Regarding claim 11, TSATSANIS teach the control unit of claim 8, further comprising a common-mode filter arranged in front of the receiver (fig. 17, 18, 19, par. 174, 176, 178, the circuit received the common mode signal pass through the transformer to amplifier, filter, A/D).

Regarding claim 13, FENTON teaches the control unit of claim, further comprising a measuring circuit arranged in front of or in the common-mode filter (fig. 3, page 6 lines 29-31, the feeding of signal to the “summer 16” prior to “variable gain amplifier 18”, “digital converter 48” and the transformer as in TSATSANIS).

Regarding claim 14, FENTON teaches the control unit of claim 8, wherein the error correction circuit and/or compensation circuit is designed to compensate for a differential signal error resulting from a common-mode component in the useful signal (page 7 line 33-page 8 line 1, the adder 46 subtracts from the delays differential signal a common mode noise estimate signal which is derived via a common mode signal path comprising the summer 16).

Regarding claim 15, FENTON teaches the control unit of claim 14, wherein the differential signal error is specified depending on at least one parameter (fig. 5, page 12 lines 3-15, the differential signal error depends on the “power spectral density mask”).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        11/24/2021